 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Proposed Counsel for Debtor
     Munchery, Inc.
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11    In re                                                  Case No. 19-30232
12
      MUNCHERY, INC.                                         Chapter 11
13
               Debtor and Debtor in Possession.              DECLARATION OF STEPHEN D.
14                                                           FINESTONE IN SUPPORT OF
                                                             APPLICATION TO EMPLOY
15                                                           COUNSEL FOR CHAPTER 11
                                                             DEBTOR (FINESTONE HAYES
16                                                           LLP)

17

18   I, Stephen D. Finestone, declare as follows:

19            1.     I am an attorney admitted to practice law in the State of California and this

20   Court.

21            2.     I am a partner in the firm of Finestone Hayes LLP (the “Firm”). The Firm is

22   proposed general bankruptcy counsel for Debtor Rejuvi Laboratory, Inc. (“Debtor”).
23
              3.     The Firm is experienced in the areas of insolvency, business reorganization, and
24
     debtor/creditor matters, having represented Chapter 11 debtors and creditors in numerous cases
25
     before this Court and other Bankruptcy Courts.
26
              4.     Subject to further order of this Court, and without being exhaustive, the Firm
27

28   proposes to render the following types of legal services to Debtor.


     Case: 19-30232
     FINESTONE DEC - TODoc# 52 COUNSEL
                       EMPLOY    Filed: 03/11/19          Entered: 03/11/19 11:53:34        Page
                                                                                               1 1 of 4
 1           a)      To advise and represent Debtor as to all matters and proceedings within this

 2   Chapter 11 case, other than those particular areas that may be assigned to special counsel;
 3
             b)      To assist, advise and represent Debtor in any manner relevant to a review of its
 4
     debts, obligations, maximization of its assets and where appropriate, disposition
 5
     thereof;
 6
             c)      To assist, advise and represent Debtor in the operation of its business;
 7

 8           d)      To assist, advise and represent Debtor in the performance of all of its duties and

 9   powers under the Bankruptcy Code and Bankruptcy Rules, and in the performance
10   of such other services as are in the interests of the estate;
11
             e)      To assist, advise and represent Debtor in dealing with its creditors and other
12
     constituencies, analyzing the claims in this case and formulating and seeking
13
     approval of a Plan of Reorganization.
14

15           5.      Subject to the provisions of the Bankruptcy Code, the Bankruptcy Rules, the

16   Guidelines for Compensation and this Court’s rules, Debtor proposes to pay the Firm its

17   customary hourly rates in effect from time to time and to reimburse the Firm according to its
18   customary reimbursement policies. The three counsel likely to work on this matter and their
19
     hourly billing rates are as follows: Stephen D. Finestone - $495; Jennifer C. Hayes - $495; and
20
     Ryan A. Witthans - $320. The Firm also employs a paralegal, Anne Mavromatis, whose hourly
21
     rate is $100. Finally, the Firm occasionally utilizes the services of contract counsel as
22

23   appropriate. The hourly rates for contract counsel typically range from $350-$375.

24           6.      The Firm initially received an initial pre-petition retainer of $15,000 in January

25   2019, followed by a second pre-petition retainer in February 2019 of $75,000. The retainers
26
     were received from the Debtor. As of the filing date approximately $42,691 of the retainer
27
     remained.
28

     Case: 19-30232
     FINESTONE DEC - TODoc# 52 COUNSEL
                       EMPLOY    Filed: 03/11/19            Entered: 03/11/19 11:53:34          Page
                                                                                                   2 2 of 4
 1           7.      It is contemplated that the Firm may seek interim compensation during the case

 2   as permitted by section 328(a) and 331(a) of the Bankruptcy Code and Rule 2016 of the
 3
     Bankruptcy Rules.
 4
             8.      Having reviewed the records of the Debtor, including a list of its creditors and
 5
     any other party in interest provided as of the filing date, I believe that the Firm does not
 6
     represent any interest adverse to the Debtor or its estate. Nor does the Firm hold any interest
 7

 8   materially adverse to the interests of the Debtor or its estate. In addition to the creditors

 9   provided on the mailing matrix, Debtor disclosed that it has thousands of former customers to
10   whom it owes small amounts of money (typically less than $300). Debtor has not completed its
11
     assembly of that list, but I believe it is possible that I, or other attorneys in the firm, will know
12
     some of the former customers. I do not believe knowing any of the customers would disqualify
13
     the firm from representation of the Debtor. None of the attorneys in the firm are owed any
14

15   money as former customers.

16           9.      Except as disclosed herein, neither the Firm, nor any of its members or

17   employees, have any connection with the Debtor, any creditors of the estate, any party in
18   interest, their attorneys or accountants, any judge of this Court, the United States Trustee or any
19
     person employed in the office of the United States Trustee.
20
             10.     The Firm has not shared or agreed to share compensation with any entity except
21
     as among its attorneys.
22

23           11.     This Declaration has been submitted to the Office of the United States Trustee.

24           I declare under penalty of perjury that the foregoing is true and correct. Executed this

25   11th day of March 2019 in San Francisco, California.
26
                                                             /s/ Stephen D. Finestone
27                                                           Stephen D. Finestone

28   .


     Case: 19-30232
     FINESTONE DEC - TODoc# 52 COUNSEL
                       EMPLOY    Filed: 03/11/19            Entered: 03/11/19 11:53:34          Page
                                                                                                   3 3 of 4
 1                                        PROOF OF SERVICE

 2
             I, the undersigned, declare that I am over the age of eighteen years and am not a party to
 3   the within-entitled action; my business address is 456 Montgomery Street, 20th Floor, San
     Francisco, CA 94104.
 4
            On the below date I served the attached document(s) entitled:
 5
     DECLARATION OF STEPHEN D. FINESTONE IN SUPPORT OF APPLICATION TO
 6   EMPLOY COUNSEL FOR CHAPTER 11 DEBTOR (FINESTONE HAYES LLP)

 7   on all interested parties in said cause addressed as follows:

 8   Office of the U.S. Trustee
     450 Golden Gate Ave., 5th Floor
 9   Suite #05-0153
     San Francisco, CA 94102
10
     X      (BY MAIL) by placing a true copy thereof enclosed in a sealed envelope with postage
11          thereon fully prepaid, in the ordinary course of business for collection and mailing that
            same day at 456 Montgomery Street, 20th Floor, San Francisco, CA. I declare that I am
12          readily familiar with the business practice of Finestone Hayes LLP for collection and
            processing of correspondence for mailing with the United States Postal Service and that
13          the correspondence would be deposited with the United States Postal Service that same
            day in the ordinary course of business.
14

15          (BY HAND) by causing a true copy of such document(s) to be hand-delivered by
            messenger to the following at their respective addresses as indicated above.
16

17          (BY FEDERAL EXPRESS) by placing a true copy thereof enclosed in a sealed
            envelope for delivery via Federal Express to the addressee(s) noted above.
18

19          (BY FACSIMILE) I served the foregoing documents on the interested party/parties in
            this action by facsimile transmission and the transmission was reported as completed
20          without error to the office(s) with the following fax number: (see above)
                     . I attached to this proof of service the transmission report that was properly
21          issued by the transmitting facsimile machine maintained by Vogl & Meredith, 456
            Montgomery Street, San Francisco, California.
22
            Executed March 11, 2019 at San Francisco, California.
23

24          (Federal) I declare under penalty of perjury that the foregoing is true and
            correct.
25

26   Name: Alex Castillo                           /s/ Alex Castillo

27

28

     Case: 19-30232
     FINESTONE DEC - TODoc# 52 COUNSEL
                       EMPLOY    Filed: 03/11/19          Entered: 03/11/19 11:53:34       Page
                                                                                              4 4 of 4
